Fourth Court of Appeals
                                San Antonio, Texas
                                       July 26, 2019

                                   No. 04-19-00018-CV

      THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                             Appellants

                                             v.

                           CITY OF SAN MARCOS, TEXAS,
                                     Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-0958-CV-A
                        Honorable Jessica Crawford, Judge Presiding


                                      ORDER
      Appellants’ reply briefs are due July 15, 2019. On that day, appellants filed a joint
motion requesting a twenty-day extension of time. After consideration, the motion is
GRANTED and the appellants’ reply briefs are due on or before August 5, 2019.



      It is so ORDERED on this 26th day of July, 2019.

                                                                       PER CURIAM




        ATTESTED TO: _________________________
                     KEITH E. HOTTLE,
                     Clerk of Court